Title: List of Subscribers, Contributors, and Founders of the Central College, 1 August 1818
From: Subscribers, Contributors, and Founders of the Central College,Madison, James
To: 


1 August 1818
Whereas by an Act of the General Assembly for appropriating a part of the revenue of the literary fund to the endowment of an University and for the appointment of Commissioners to enquire & report to the legislature a proper site for the same, the said Commissioners are authorized “to receive any voluntary contributions whether conditional or absolute, whether in land, money, or other property, which may be offered thro them to the Treasurer and directors of the literary fund, for the benefit of the University” Be it therefore known that we the subscribers contributors & founders of the establishment of the Central College near Charlottesville do hereby authorise & empower the visitors of the said College, or a majority of them or the Proctor thereof, to offer thro the said commissioners to the President & directors of the literary fund, the said Central College, with all the lands, moneys credits & other property thereto belonging, and of the same to make an absolute conveyance On Condition that the lands of the said College be ultimately adopted by the legislature as the site of the said university. In Witness whereof, we have hereto subscribed our names.


Wm: Mitchell
James Madison


Joel Yancey
J. H. Cocke


Chas. Johnston
Joseph C. Cabell


H. Harrison
Zachariah Neville


Richd. Pollard
Henry Dawson


Rob. Morriss
Ro: Rives


Thos. Wells
W C Rives


Wm: Garth
John P. Cobbs


Moses Peregoy
Landon Cabell


John Fretwell
Thomas J MClelland


Will Cabell
James Leitch


Geo: Calloway
J. W. Garth


John H Craven
V. W. Southall


Frank Carr
Geo: W Kinsolving


Jno: Minor
Wm: Watson


Wm: Brown
John C. Ragland


Jas: Clark
Saml. Leitch


James H Terrell
O. Norris


Ira Harris
P. Minor


Nelson Barksdale
Th: Jefferson


Garland Garth
Jeremiah A. Goodman


Thos: J. Randolph
Arthur Whitehurst


Wm: Woods
John Walker


John M. Perry
Jesse Garth


Geo: M. Woods
J: Pollock


Danl. F. Carr
John Fagg


Alex: Garrett
C. Wertenbaker


William Leitch
Wm: H. Meriwether


Jas. Dinsmore
Allen Dawson


Hugh Chisholm
Dixon Dedman


Saml. Carr
Clif: Harris


N H Lewis
Charles Brown


David Isaacs
Reuben Maury


Lewis Teel
Mann Page


Peter Porter
J. H. Marks


N. Bramham
Francis Mc.Gehee


Saml. L Hart
I. A. Coles


John Winn
Thos. Coles



Ira Garrett
James Lindsay


John Jones
Martin Thacker


Fras: B. Dyer
Christopher Hudson


John Watson L. M.
John Harris


John Slaughter
Richard Woods


Jo: Bishop
John Dunkum [Dunkham]


J. Goss
Daniel M. Railey


Jas. Minor
Tho: Wood


Ben: Hardin
John F. Carr


William Dunkum [Dunkham]
Henry Chiles


Jas. O. Carr
Achilles Broadhead


Drury Wood
Micajah Woods


Tucker Coles
Elijah Brown


Saml. Dyer Senr.
James Wood


Tho: Esten Randolph
Th: W. Maury


Joseph Coffman
Zachariah Shackleford


John Hudson



I do hereby certify that the foregoing is a true copy of the original deed signed by the subscribers whose names are thereto annexed, which was laid before the board of Commissioners for the University of Virginia on the first day of August 1818.
Th: W. MaurySecy. to the Board
